Gov.Bar R. X(9)(A) and (14)(A) require newly admitted attorneys admitted to the practice of law in Ohio and attorneys newly registered for corporate status pursuant to Gov.Bar R. VI, during their first biennial compliance period, to complete at least 12 hours of new-lawyers training instruction, including one hour each of professionalism, law-office management, and client-fund management, and nine hours of instruction in one or more substantive law topics that focus on handling legal matters in specific practice areas. Gov.Bar R. X(4) requires attorneys whose last name begins with a letter from M through Z to comply with the requirements of Gov.Bar R. X on or before the 31st day of December of even-numbered years. Gov.Bar R. X(18)(A) provides that an attorney or judge who fails to comply timely with the applicable requirements of Gov.Bar R. X or Gov. Jud.R. IV but does so within 90 days of the December 31 deadline shall be assessed a late-compliance fee, as established by the Commission on Continuing Legal Education. Gov.Bar R. X(18)(B) provides that an attorney or judge who fails to comply with the applicable requirements of Gov.Bar R. X or Gov. Jud.R. IV shall be notified of noncompliance by the commission and that unless the attorney or judge comes into compliance or files evidence of compliance that is satisfactory to the commission on or before the date set forth in the notice, the commission shall issue an order imposing a sanction authorized by Gov.Bar R. X(17) and consistent with CLE Reg. 503.On February 22, 2018, the following attorneys were suspended from the practice of law for failure to complete the new-lawyers training requirement as required by Gov.Bar R. X(9)(A) and (14)(A) and not filing evidence of compliance or coming into compliance as required by Gov.Bar R.X(18)( A).